WARD, Circuit Judge
(dissenting). I cannot concur in the opinion of the court-because I think the order in question transcends the power of the commission. It is conceded that the charge for transporting export grain and flour should'be lower than for the domestic, likewise that the milling in transit privilege is reasonable and valuable to shippers. Owing to the situation of the Hecker Mills at the seaboard, they cannot avail thems'elves of this privilege as shippers from the interior can. When they get their grain, the contract of the bill of lading is performed, and the transportation is at an end. The Hecker Mills can ask nothing more of the railroad; the, relation of shipper and carrier having wholly ceased. It is true that compared with the shippers from interior points they are at a disadvantage in respect to grain which they determine to grind and export as flour after delivery. .What the commission’s order gives them is really a milling after transit is over privilege, and because this could not be given directly the order takes on the singular form of prohibiting the railroads from charging a lower rate upon flour milled in transit at interior points than is charged the Hecker Mills for grain ground into flour at New York and exported; in other words, from giving a milling in transit privilege to. any shipper unless they give the same thing to the Hecker Mills. Undoubtedly uniformity of rates may be accomplished by raising as well as by lowering rates, or, in this case, by depriving the Western shippers of the milling in transit privilege. But,-that privilege being accorded by the railroads as reasonable, to take it away •would be quite inconsistent with the spirit and intent of the interstate commerce act. The order is sought to be justified as an exercise of the commission’s power to prevent unjust discriminations, which, as I understand it, are discriminations made during transportation. But there is no discrimination against the Hecker 'Mills during transportation; they'being properly charged the domestic rate for grain delivered to -them -at New York. I think discriminations cannot be *141created by the shipper’s change of mind as to the disposition he will make of his goods after the delivery by the railroad is complete. The motion for a preliminary injunction should be granted.